The motion by the named plaintiff to set aside the judgment of the trial court and to direct an entry of judgment for the named plaintiff Peter E. Johl in the appeal from the Superior Court in New London County is denied.
Argued February 1
decided February 1, 1977
Peter R. Johl, pro se, the appellant-appellee (named plaintiff).
Walter A. Flynn, Jr., for the appellees (plaintiffs Janet P. Johl Weissman and John H. Johl).
James T. Haviland III, town attorney, for the appellee-appellant (defendant).